ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Analytic Services Inc.                        )      ASBCA No. 60147
                                              )
Under Contract No. GS-10F-0026J               )
 Task Order No. T0602BN0679                   )

APPEARANCE FOR THE APPELLANT:                        Daniel V. Wright, Esq. ·
                                                      VP, Corporate Counsel

APPEARANCES FOR THE GOVERNMENT:                      Lt Col Matthew J. Mulbarger, USAF
                                                      Air Force Chief Trial Attorney
                                                     Joel B. Lofgren, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The government has filed a motion to dismiss this appeal, contending that there is
no evidence that appellant filed a claim with an Air Force contracting officer and that this
Board lacks jurisdiction to adjudicate this matter under the Contract Disputes Act or the
Board's Charter. Appellant states that it joins the government's motion and requests that
any dismissal be without prejudice to permit the contractor to submit a claim to an Air
Force contracting officer. Accordingly, this appeal is dismissed without prejudice.

       Dated: 24 September 2015




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60147, Appeal of Analytic Services
Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals